IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-10084
                          Conference Calendar



SALVADOR MIRANDA OTERO,

                                           Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-2611-D
                       --------------------
                          August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Salvador Miranda Otero, Texas state prisoner #439147,

requests a certificate of appealability (COA) to appeal from the

district court’s denial of his petition for writ of coram nobis

pursuant to 28 U.S.C. § 1651.    Otero’s request for a COA is

DENIED AS UNNECESSARY.    His motion for the appointment of

appellate counsel is also DENIED.

     The writ of coram nobis is an extraordinary remedy available

to a petitioner no longer in custody who seeks to vacate his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10084
                                -2-

criminal conviction in circumstances where he can demonstrate

that he is suffering civil disabilities as a consequence of the

conviction and that the challenged error is of sufficient

magnitude to justify extraordinary relief.    Jimenez v. Trominski,

91 F.3d 767, 768 (5th Cir. 1996).   Because Otero is still in

custody, he is not entitled to coram nobis relief.   His appeal is

therefore DISMISSED AS FRIVOLOUS.   See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     COA DENIED AS UNNECESSARY; MOTION FOR THE APPOINTMENT OF

APPELLATE COUNSEL DENIED; APPEAL DISMISSED.